Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 3, 2016

                                       No. 04-16-00532-CV

  FRANKLIN ADVISERS, INC., on behalf of certain investment funds managed by it, Oz
 Management LP, on behalf of certain investment funds managed by, Oz Management II LP, on
    behalf of certain investment funds managed by it, Benefit Street Partners, LLC, Et al,
                                         Appellants

                                                 v.

      IHEARTCOMMUNICATIONS INC., f/k/a Clear Channel Communications, Inc.,
                             Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-04006
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        The Court has considered the parties’ joint motion requesting sealed volumes of the court
reporter’s record and has determined that the motion should be GRANTED. We order that the
parties shall have access to all of the sealed volumes of the reporter’s record on file in the Court,
and to any other documents filed or to be filed with the Court by the court reporters or the Bexar
County District Clerk that are covered by the Permanent Sealing Orders entered by the trial
court. The Clerk of this Court is hereby directed to unseal the record for the sole purpose of
providing a copy to counsel for appellants and appellee. Counsel are further ordered to not share
the contents of the record with any person except to the extent necessary to prepare the appellate
brief.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court